EX-10 3 exhibit10_12.htm EXHIBIT 10.12 Exhibit 10.12

--------------------------------------------------------------------------------

 

Exhibit 10.12

Summary Description of the Compensation of

Non-Employee Directors of TETRA Technologies, Inc.

Set forth below is a summary of the compensation arrangements for directors who
are not officers or employees of TETRA Technologies, Inc. (Non-Employee
Directors) for 2007. Directors who are also officers or employees of TETRA
Technologies, Inc. (the Company) do not receive any compensation for duties
performed as Directors.

Director Fees. Each Non-Employee Director other than Ralph S. Cunningham, the
Company’s Chairman of the Board, receives the following cash compensation:

• An monthly cash retainer of $2,187.50.

• A meeting fee of $1,000 for each Board meeting attended. In addition, members
of the Audit Committee, Management and Compensation Committee and Nominating and
Corporate Governance Committee each receive a meeting fee of $1,000 for each
committee meeting attended.

An additional annual cash retainer of $2,000 is paid to the chairmen of the
Management and Compensation Committee and the Nominating and Corporate
Governance Committee.

Additional annual cash retainers are paid to (i) the chairman of the Audit
Committee ($3,000), (ii) the immediate past chairman of the Audit Committee
($1,500), and (iii) Mr. White ($1,500), who is a member of the Audit Committee,
for his review of the Company’s oil and gas reserve reports in his capacity as a
member of the Audit Committee.

All additional cash retainer amounts are payable in quarterly installments. All
meeting fees are payable on the date of the meeting.

Mr. Cunningham receives a monthly cash retainer of $6,250 but receives no
additional cash compensation for meetings attended.

Equity Compensation. Each Non-Employee Director is eligible to receive equity
awards under the Company’s 2006 Equity Incentive Compensation Plan. On January
8, 2007, each of the Non-Employee Directors received an option to purchase
15,000 shares of the Company’s common stock at an exercise price of $22.62 per
share. One-twelfth of the shares vested on the date of grant. The remaining
shares will vest in equal monthly installments commencing one month after the
date of grant, to become fully vested on December 8, 2007.

Reimbursement of Expenses. All Non-Employee Directors are reimbursed for
out-of-pocket travel expenses incurred in attending meetings of the Board and
committees (including travel expenses of spouses if they are invited by the
Company). Additionally, Non Employee Directors traveling from out of state to
Board or committee meetings receive a $750 travel stipend.

--------------------------------------------------------------------------------